Citation Nr: 0513691	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  98-18 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The veteran testified before the 
undersigned at a hearing held in March 2000.  In a July 2000 
decision, the Board reopened the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD) and 
remanded the claim for further development.  The July 2000 
Board decision denied entitlement to service connection for 
psychiatric disability other than PTSD, and that issue is no 
longer on appeal.  The Board again remanded the claim in May 
2004.  The case was most recently returned to the Board in 
December 2004.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction on a 
claim for VA benefits.   

A March 1998 rating decision denied entitlement to service 
connection for psychiatric disability, to include PTSD.  He 
was provided with a statement of the case in October 1998, 
and thereafter appealed the March 1998 rating decision.  In a 
July 2000 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for PTSD, and remanded that issue.  
Thereafter, the RO issued correspondence in May 2003 advising 
the veteran of the information and evidence necessary to 
substantiate his claim, and informing him of the respective 
responsibilities of each party in obtaining evidence in 
support of the claim.  The correspondence also suggested that 
he submit any pertinent evidence in his possession.  The 
claim was thereafter readjudicated in an August 2003 
supplemental statement of the case.  In May 2004, the Board 
again remanded the claim, and later that month VA issued 
correspondence advising the veteran of the respective 
responsibilities of each party in obtaining evidence with 
respect to that aspect of his PTSD claim.  The claim was 
again reviewed in an October 2004 supplemental statement of 
the case.

While the VCAA notices were out of sequence, the content of 
the notices substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Charles v. Principi, 16 Vet. App. 370 (2002).  At 
this point, the veteran has been advised as to what 
information and evidence is necessary to substantiate his 
claim, and notified of the evidence he is responsible for 
obtaining and what evidence VA will obtain on his behalf.  At 
this stage of the appeal, there is no further notice that is 
needed to comply with the VCAA and the veteran is not 
prejudiced by the out of sequence notices.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

The Board notes that on June 18, 1999, during the pendency of 
this appeal, 38 C.F.R. § 3.304(f) was amended, effective 
March 7, 1997, to provide:  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807-32,808 (1999).  In addition, 
on March 7, 2002, 38 C.F.R. § 3.304(f) was again amended with 
respect to the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault.  See 67 Fed. Reg. 10,330 
(2002).  The Board notes that the veteran was provided with 
the relevant provisions of 38 C.F.R. § 3.304(f), as amended, 
in the August 2003 supplemental statement of the case. 

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent and available records from all relevant 
sources identified by him, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  In 
this regard the Board notes that while a May 2002 statement 
by the Wisconsin Department of Health and Family Services 
suggests that the veteran may have applied for benefits from 
the Social Security Administration (SSA), the SSA, in June 
2003, essentially indicated that no records for the appellant 
were available.

The Board's July 2000 remand requested that the RO contact 
the National Personnel Records Center (NPRC) and obtain 
verification from the NPRC as to whether the veteran served 
in Vietnam, and to request that the agency provide the 
transcript of all special and general courts-martial of the 
veteran.  In August 2000 the veteran clarified that he had 
already submitted the only trial transcript in his 
possession.  In January 2001 the NPRC indicated that the 
agency was unable to verify the veteran's presence in 
Vietnam; the NPRC provided the veteran's service personnel 
records.  In May 2001 the NPRC indicated that all transcripts 
of courts-martial retained by that agency are destroyed after 
15 years, and that the veteran's transcripts consequently 
were not available.  

The record additionally shows that the veteran's service 
department was contacted at the RO's initiative in September 
2000 to obtain unit diaries for November 1967 to October 
1969, in order to address his contention that he was the 
subject of a "blanket party" and a "lynching" in service.  
The service department responded in October 2000 by 
indicating that the information contained in the veteran's 
claims file (namely, the veteran's account of his stressors) 
was insufficient for conducting any meaningful research.  The 
service department further indicated that any unit diaries 
for the veteran would not contain detailed information 
regarding specific events or locations, but would only 
provide the same administrative information already provided 
in the service records on file; attached to the October 2000 
statement were personnel records for the veteran already on 
file.

In light of the above, the Board finds that the RO has 
complied with the July 2000 and May 2004 remand instructions, 
and that VA's duty to assist the veteran in obtaining 
pertinent records in connection with his claim has otherwise 
been fulfilled.  See 38 C.F.R. § 3.159(c)(1), (e).

Finally, the record reflects that the veteran was afforded VA 
examinations in December 1994, August 1998, June 2001, April 
2003 and July 2004 in connection with his claim.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

Factual background

Service medical records show that the veteran presented in 
January 1968 for swelling of his left hand after being struck 
with a pipe; the records do not further describe the 
circumstances surrounding the injury.  

In March 1968 he fractured his left index finger during a 
basketball game.  In April 1968 he presented with psychiatric 
complaints, at which time he reported experiencing racial 
discrimination from fellow soldiers and the local populace; 
he was unable to articulate a specific instance in support of 
his complaints of discrimination, and was diagnosed with 
immature personality.  

In June 1968 he presented with complaints of depression.  

In April 1969 he presented with complaints of depression and 
homicidal thoughts, and was diagnosed with anxiety and 
depression in a basic immature personality type.

Service personnel records show that the veteran was absent 
without official leave on a number of occasions between 
December 1966 and September 1967, and incarcerated on other 
occasions.  He thereafter served in Okinawa, Japan from 
November 1967 to October 1969 as a member of the 9th Marine 
Amphibious Brigade in the military occupational specialty of 
tracked vehicle repairman (except when serving as a messman 
or as a prisoner).  

A June 1968 entry indicates that he requested assignment to 
Vietnam, but the records do not indicate that he served 
overseas at any location other than in Japan and for a short 
visit at Subic Bay in the Philippines.  

The records show that while overseas he underwent a special 
court-martial (SCM) on several occasions for a variety of 
offenses, and that in October 1968 he underwent a general 
court-martial (GCM) on charges including striking one 
superior, and stabbing another.  He was found guilty as to 
the stabbing charge, but the conviction was overturned 
because proper procedure was not followed in bringing the 
proceedings, and the prosecution decided not to retry the 
veteran.  The records show that his proficiency and conduct 
evaluations were, respectively, 4.2 and 4.3 in January 1968, 
and 4.1 and 3.1 (respectively), at his release from active 
duty in May 1970.  The service personnel records show that 
the veteran's only decoration is the National Defense Service 
Medal.  

The veteran was afforded a VA examination in December 1994, 
at which time he reported that his stressful experiences in 
service included an incident in which he was subject to an 
attempted "blanket party" in Okinawa; according to the 
veteran, several men entered his room and attempted to 
assault him with bars of soap hidden in socks.  The veteran 
explained that he was tried by court martial for later 
assaulting the soldiers involved in the "blanket party," 
and indicated that after he was incarcerated, he was sent to 
Vietnam.  The veteran explained that while in Vietnam he 
witnessed an explosion at a bowling alley, and recalled 
another incident in which a soldier ordered him to take his 
rifle and "go out" (sic).  Following mental status 
evaluation the examiner diagnosed a panic disorder without 
agoraphobia; and with major depression in partial remission.  
The examiner concluded that the veteran did not meet the 
criteria for a PTSD diagnosis based on insufficient stressor 
incidents and the lack of appropriate symptomatology.  The 
examiner added a diagnosis of polysubstance abuse.

The report of a December 1994 VA foot examination noted that 
the veteran was "a 46 year old ... male with post-traumatic 
stress disorder, who is otherwise healthy, who presents to us 
for evaluation of his feet."  The remainder of the 
examination report focused on the veteran's lower 
extremities.

VA treatment records for September 1994 to October 2000 show 
that when psychiatrically evaluated in October 1994, the 
veteran was diagnosed with panic disorder with agoraphobia, 
and with polysubstance dependence; he claimed that he had 
PTSD from combat.  The records show that he was treated 
through December 1994 for polysubstance dependence.  He 
reported experiencing panic attacks since service and 
described an in-service incident involving a  "blanket 
party;" he explained that he was tried by court martial 
after the incident and sent to Vietnam for two years as 
punishment.  The treatment records for 1994 contain a 
questionnaire completed by the veteran, on which he indicates 
that he had fired his weapon at the enemy, saw people killed 
and wounded, and found himself in a situation he did not 
believe he would survive.

The treatment records show that he thereafter attended mental 
health clinic sessions sporadically from September 1997 to 
March 1999, until he was discharged from the clinic in March 
1999 with a discharge diagnosis of panic disorder with trauma 
symptoms; major depression in remission; and cocaine abuse in 
full sustained remission.  The records show that when first 
seen in 1997, he was placed in a PTSD treatment program after 
reporting that he underwent a court martial after attacking 
168 people (in retaliation for a severe beating he likened to 
a lynching); he also reported serving in combat, and his 
treating psychologist diagnosed PTSD.  

A computerized problem list for October 1997 includes an 
entry for prolonged PTSD.  Entries for November 1997 show 
that the veteran was preoccupied with events of racial 
discrimination in the 1960s; he was diagnosed with PTSD with 
psychotic symptoms, but his treating psychologist thereafter 
diagnosed the veteran only with panic disorder with trauma 
symptoms.  

In July 1998 he was scheduled for an evaluation by a 
different psychologist for non-combat PTSD symptoms.  An 
August 1998 entry indicates that the veteran thereafter 
presented for an intake interview complaining of PTSD 
symptoms, and at that time reported experiencing certain 
unidentified traumatic incidents in service; he was diagnosed 
with PTSD by history.  

The veteran was afforded a VA psychological examination in 
August 1998, at which time he reported undergoing a court 
martial in service for retaliating against certain 
individuals who had assaulted him with soap at a "blanket 
party."  He also reported that he served for two weeks in 
Vietnam, and suggested that he saw combat on one occasion in 
that country.  After evaluating the veteran the examiner 
diagnosed a panic disorder without agoraphobia.

He presented in October 1998 with a history and 
symptomatology similar to that of PTSD; he was diagnosed with 
an anxiety disorder (not otherwise specified) with panic 
attacks, versus PTSD.  A November 1998 entry indicates that 
after a psychotherapy session, the veteran was diagnosed with 
panic disorder without agoraphobia, and with rule out PTSD.  
He reported a traumatic incident in service in which he was 
assaulted by most of the white soldiers in his unit.  Another 
November 1998 entry notes that he was being evaluated for 
PTSD symptoms; the diagnosis was panic disorder with trauma 
symptoms.  

In March 1999, the veteran's behavior symptomatology was 
described as consistent with an anxiety disorder with panic 
and phobic episodes.  He was diagnosed with anxiety disorder 
(not otherwise specified) and rule out phobic avoidance.  The 
discharge summary for his clinic indicates that after he 
related his anxiety symptoms to an assault in service by 
Caucasians, the veteran was seen in individual psychotherapy 
starting in August 1998, but that the sessions ended in 
November 1998.

At his March 2000 hearing before the undersigned, the veteran 
testified that the "blanket party" incident occurred in 
September 1967 (or at the very least several months after 
arriving in Okinawa) when three or four soldiers attacked him 
in his sleep with soap.  He described a later incident, which 
he labeled a "lynching," in which he opened his door and 
found his entire company threatening him.  Following the 
latter incident he was tried by court-martial on charges of 
provocation for that incident, and after serving time in the 
brig was sent to Vietnam for one day to die.  He also 
testified as to other incidents of racism in service.  The 
veteran indicated that while overseas his unit was Company A 
of the 3rd Battalion FSR.  The veteran testified that his 
proficiency and conduct marks did not deteriorate after the 
blanket party incident.

Received in September 2000 were documents associated with an 
October 1968 General Court Martial.  The documents include 
several statements made by individuals (including the 
veteran) to investigators concerning a brawl which resulted 
in the veteran's prosecution.  Several of the statements 
indicate that on the day of the brawl incident the veteran 
struck a  Caucasian, however, in his statement the veteran 
denied striking the referenced person.  The statements also 
indicate that later that day the referenced individual 
started to fight with a friend of the veteran, and that the 
appellant arrived during the course of this fight.  The 
statements differ as to the veteran's precise role in the 
ensuing brawl, with some indicating that he stabbed a Marine 
who was preventing him from joining the fight (and that he 
thereafter assaulted several other Marines), and other 
statements suggesting that the veteran was attacked by 
Caucasian Marines he was accused of assaulting.  In his own 
statement given to investigators, the veteran claimed that 
the day before the brawl he had asked the Caucasian Marine he 
was accused of striking to dispose of a puppy the Marine had 
brought to the barracks.  The veteran indicated that during 
the actual brawl, he did not strike or stab any person, but 
was himself assaulted numerous times.

The documents contain a stipulation by the prosecution and 
defense that, had he been available at trial, the veteran's 
commanding officer would have testified that he recommended 
the continued confinement of the veteran after the brawl 
because of rumors that members of the unit were seeking 
retaliation against the appellant.

The documents also contain the transcript of the veteran's 
General Court Martial.  While under oath, he admitted to 
striking a Caucasian Marine earlier on the day of the brawl 
because he was upset over an earlier incident in which the 
Marine's puppy had defecated in the appellant's living area.  
The veteran testified that during the brawl itself, he only 
approached the Marines he was accused of assaulting in order 
to stop the fighting, but that he instead found himself the 
victim of numerous assaults.  At the sentencing phase of the 
court martial, the veteran again testified that he struck the 
Caucasian Marine because of the puppy incident, and he 
further testified that he pulled a knife on the Marine he was 
convicted of stabbing, but only to scare that Marine into 
retreating.

In an October 2000 statement, the veteran's service 
department indicated that his reported stressor events were 
incapable of verification.

A January 2001 statement by the NPRC indicates that the 
agency was unable to verify that the veteran served in 
Vietnam.

The report of a June 2001 VA general medical examination of 
the veteran notes that his treating physicians believed he 
had a panic disorder.  The examiner noted that the veteran 
had not been attending his scheduled psychiatric clinic 
visits.  The veteran reported that he had traveled to the 
Philippines in service for treatment of pneumonia.  The 
examiner diagnosed the veteran with, inter alia, ongoing 
history of panic disorder.

The veteran was afforded a VA psychological examination in 
June 2001, at which time the examiner noted that the 
appellant had a pending claim for service connection for 
PTSD.  The examiner noted that the veteran had participated 
in a domiciliary-based mental health program from 1997 to 
1999, during which he was diagnosed with panic disorder with 
trauma symptoms.  The veteran reported that he was assaulted 
in service by members of his unit, and was tried by court-
martial when he fought back.  The examiner noted that the 
veteran ruminated more about the legal consequences of the 
described assault than about the assault itself, and 
concluded that the veteran's symptoms met the criteria for a 
diagnosis of panic disorder with agoraphobia.  The examiner 
diagnosed panic disorder with agoraphobia, depressive 
features and trauma symptoms; and with cocaine abuse in full 
sustained remission.

At an April 2003 VA examination, the veteran reported that he 
was stationed in Vietnam with the "26th Marines" in service, 
but was unable to specify the dates or length of time.  He 
reported that his position was overrun on one occasion and 
bombed, but he denied any involvement in actual combat in 
Vietnam.  He reported his service traumas as people not 
talking to him, and being imprisoned in service.  The 
examiner noted that the veteran did not have any specific 
stressor events based on his time in service.  After mental 
status examination the examiner noted that the veteran did 
not show any symptoms of PTSD, and that the record did not 
document any traumatic situations.  The examiner diagnosed 
history of polysubstance abuse in full remission; history of 
panic disorder; and generalized anxiety disorder.

The veteran was afforded a VA examination in July 2004, at 
which time the examiner suggested that the veteran was an 
inconsistent historian.  The examiner noted the veteran's 
contention that while in Okinawa, he was on punitive duties 
the entire time.  The veteran also reported that while in 
Okinawa he was victimized at a racially motivated "blanket 
party," and the examiner noted that historically, the 
appellant had reported differing versions of that event.  The 
veteran explained that shortly after the "blanket party" he 
was involved in a fight, and was thereafter sent to Vietnam 
"to die."  The examiner again pointed out the inconsistency 
in the veteran's account of his stay in Vietnam, noting that 
the record showed reports of serving in Vietnam anywhere from 
one day to two years.  At the July 2004 interview he reported 
serving in Vietnam for less than 30 days.  The veteran was 
unable to recall any of the places he served while in 
Vietnam, but did remember that his position was overrun and 
that he did not have a weapon at the time.

The examiner noted that the veteran's current symptoms 
reflected a panic disorder.  Following mental status 
examination of the veteran the examiner diagnosed panic 
disorder with some agoraphobia and compulsive trends.  The 
examiner also diagnosed history of polysubstance abuse and 
depression.  The examiner concluded that the veteran did not 
have PTSD, as he did not show or report symptoms of that 
disorder, and that his anxiety symptoms were properly 
attributed to a panic disorder.  Finally, the examiner 
concluded that there was no credible evidence that the 
veteran ever served in Vietnam.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Under 38 C.F.R. § 3.304(f) (1998) entitlement to 
service connection for PTSD require medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  

In June 1999, during the pendency of this appeal, § 3.304(f) 
was amended to provide that service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32807-32808 (1999).

On March 7, 2002, 38 C.F.R. § 3.304(f) was again amended with 
respect to the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault.  See 67 Fed. Reg. 10,330 
(2002).

Although the veteran was seen in service for symptoms of 
anxiety and depression, his complaints were attributed 
primarily to an immature personality disorder.  He was not 
diagnosed with PTSD while on active duty.  While his treating 
psychologist in 1997 initially believed that the veteran met 
the criteria for a diagnosis of PTSD, by July 1998 examiners 
diagnosed PTSD by history only, or rule out PTSD.  They did 
not thereafter conclude that the appellant actually had the 
disorder.  Beginning in 1998 his psychiatric complaints were 
instead attributed to an anxiety disorder other than PTSD.  
By the time he was discharged from the mental health clinic 
in March 1999, his treating psychologist, while acknowledging 
the veteran's account of an assault in service, determined 
that the proper diagnosis was a panic disorder with trauma 
symptoms, and major depression in remission.  

When examined by VA in December 1994, the veteran described 
assaults in service, and suggested that he witnessed 
stressful events in Vietnam.  The examiner, however, 
concluded that the veteran did not have PTSD, but rather had 
a panic disorder and major depression in partial remission.  
While a December 1994 foot examiner noted historically that 
the veteran had PTSD, that examiner was clearly reciting a 
history supplied by the appellant, and did not further 
evaluate the claimant to determine whether he actually had 
PTSD.  Hence, this notation is of de minimus probative value.  
See generally, LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

An August 1998 VA examiner, after reviewing the veteran's 
account of stressful events in service, diagnosed a panic 
disorder, and a June 2001 VA examiner, again after reviewing 
the appellant's account of events in service, concluded that 
the claimant only met the criteria for a diagnosis of panic 
disorder.  The veteran was afforded additional VA 
examinations in April 2003 and July 2004 for the specific 
purpose of determining whether he had PTSD, and each examiner 
concluded that the veteran did not have PTSD.  

The Board notes that the diagnoses of PTSD contained in the 
VA treatment reports for 1997 (the only medical diagnoses of 
that disorder on file) were based on his report of being a 
"blanket party" victim, being the victim of a later assault 
by members of his unit (sometimes referred to by the 
appellant as a "lynching"), and "serving in Vietnam."  
With the exception of the later assault by members of his 
unit, none of his stressors are independently corroborated by 
any evidence of record, and he has been inconsistent in his 
account of all claimed stressor events.  Service personnel 
records show that his entire period of overseas service was 
confined to Japan, with a brief visit to the Philippines.  
The NPRC has been unable to document that the veteran ever 
visited Vietnam.  Moreover, none of his awards or decorations 
suggest he served in Vietnam or that he was involved in 
combat, and the Board points out that the veteran has 
inconsistently reported that his service in Vietnam lasted 
anywhere from one day to two years.  Such inconsistency 
drastically diminishes the appellant's credibility.

With respect to the "blanket party" incident, service 
medical records show that he was struck with a pipe in 
January 1968, but the circumstances were not described.  The 
veteran's account of the incident has varied as to whether he 
was actually struck during the incident, or whether he 
escaped without harm.  The Board also notes that while he 
maintains that his attempts at revenge for the above incident 
led to a General Court Martial, the documents associated with 
this trial (including his own statements and testimony) do 
not reference any prior incident between the veteran and any 
member of his unit.  Rather, they pertain to an incident 
involving a puppy.  The Board finds that the veteran's 
repeated inconsistencies in his account of the above 
incidents, as well as the lack of any corroborative evidence, 
undermines his account of his Vietnam and "blanket party" 
stressors, and that his statements and testimony as to same 
lack credibility.

With respect to the claimed assault by fellow Marines 
documents associated with his trial tend to corroborate that 
the veteran participated in a brawl involving a number of 
persons from his company.  These documents make clear, 
however, that he has greatly embellished his account of the 
incident.  Those documents show, and the veteran eventually 
admitted, that he struck a Caucasian superior earlier on the 
day of the brawl without physical provocation.  The documents 
also show that the brawl was not, as currently described by 
the veteran, an unprovoked attack by fellow Marines.  Rather 
it started as a fight between two other members of the unit.  
The veteran joined the fight when another Marine attempted to 
stop him from interfering.  From the Board's review of the 
testimony presented at trial, it is clear that the veteran 
was an active participant, his testimony in service to the 
contrary notwithstanding.

Accordingly, the medical evidence on file shows that while 
the veteran was initially diagnosed with PTSD in 1997, 
starting in 1998 his own treating health care providers 
determined that a diagnosis of a panic or anxiety disorder, 
rather than PTSD, was more appropriate.  VA examiners in 
December 1994, August 1998, June 2001, April 2003, and July 
2004 consistently concluded that the veteran's psychiatric 
impairment was due to disorders other than PTSD.  The 
December 1994, April 2003 and July 2004 VA examiners in 
particular specifically determined that the veteran did not 
meet the criteria for a diagnosis of PTSD.  The July 2004 
examiner's opinion was based on a review of the claims files, 
as well as mental status evaluation of the veteran.  The 
Board finds that the opinions of the December 1994, August 
1998, June 2001, April 2003, and July 2004 examination 
reports are entitled to greater evidentiary weight as to the 
question of whether the veteran meets the criteria for a 
diagnosis of PTSD, as each examiner was aware that the 
appellant believed he had PTSD, and as the July 2004 
examination in particular was specifically scheduled for the 
purpose of determining whether the appellant had PTSD.

While the veteran himself contends that he has PTSD, there is 
no indication that he is qualified through education, 
training or experience to offer medical opinions.  As a 
layperson, therefore, his statements as to medical diagnosis 
do not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2004).

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim.  The 
evidence establishes that the veteran does not have PTSD, and 
entitlement to service connection for PTSD is therefore 
denied.




ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


